Citation Nr: 0936527	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served as a member of the military reserves, to 
include periods of active duty for training from March 1980 
to July 1980, and in August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for PTSD.  
The appellant subsequently initiated and perfected an appeal 
of this rating determination.  In July 2009, she testified 
before the undersigned Veterans Law Judge, seated at the RO.  


FINDING OF FACT

The appellant has presented competent evidence of a current 
diagnosis of PTSD based on a verified in-service stressor.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during military 
service, and service connection for such a disability is thus 
warranted.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The appellant seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  In addition, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 2002).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board observes that within its 
October 2005 rating decision, the RO observed that the 
appellant's service connection claim for PTSD had previously 
been denied in November 2001, and her September 2004 claim 
for the same benefit had been accepted as an application to 
reopen.  Generally, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

However, in the present case the Board observes that the 
appellant responded to VA in May 2002 with a letter which the 
Board construes as a notice of disagreement.  See 38 C.F.R. 
§ 20.201 (2008).  Therefore, as the appellant initiated an 
appeal of the November 2001 rating decision, finality does 
not attach to this decision, and she need not submit new and 
material evidence to reopen it.  See 38 C.F.R. § 3.156 
(2008).  Rather, the appellant's claim may be considered 
directly on the merits by the Board.  As the RO, the agency 
of original jurisdiction, has already considered the 
appellant's claim on the merits, no prejudice results to her 
if the Board does the same at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993)

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the appellant 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the appellant have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the Appellant engaged in combat with the enemy and her 
alleged stressor is combat-related, then the lay testimony or 
written statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2008); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the appellant did 
not engage in combat with the enemy or that she did engage in 
combat, but that the alleged stressor is not combat related, 
then her lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
her testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the 
[appellant] engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
appellant was not engaged in combat, she must introduce 
corroborative evidence of her claimed in-service stressors.  
In the present case, the appellant's DD-214 is negative for 
award of the Combat Infantryman's Badge, Purple Heart Medal, 
or similar award indicative of participation of combat, and 
she does not claim combat participation; thus, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources. Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to: Request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavioral changes.

In cases involving personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 
279-280 (1999).

As an initial matter, the Board notes the appellant has 
presented various diagnoses of PTSD.  She has received 
extensive VA outpatient treatment for substance abuse and 
various psychiatric symptoms since 2000, and has been 
diagnosed with PTSD on several occasions.  As recently as a 
June 2008 VA psychiatric clinical notation, the appellant was 
noted to have "PTSD, chronic, severe" secondary to an 
alleged military sexual trauma.  Overall, VA medical 
treatment evidence suggests a diagnosis of PTSD is warranted, 
and thus a current diagnosis of PTSD is accepted by the 
Board.  

Next, the Board must consider whether the appellant has 
presented evidence of an in-service stressor event subject to 
verification.  In her statements to VA, the appellant has 
recounted undergoing sexual harassment on several occasions 
during military service.  She has also reported experiencing 
a sexual assault which allegedly occurred while on a two-week 
period of active duty for training at Kadena Air Base in 
Okinawa in August 1983.  She has stated that upon returning 
to her barracks late one evening, she was sexually assaulted 
in the shower by an unknown male.  She has denied reporting 
this incident to military authorities.  

In support of her claim, the appellant has submitted written 
statements from several friends and acquaintances who noted a 
change in the appellant's behavior around the time of the 
alleged assault.  Additionally, the appellant submitted a 
September 2005 statement from J.T., who wrote that she was 
the appellant's roommate in August 1983 (identified as August 
1984) during their unit's period of active duty for training.  
J.T. stated she late one night after they had both gone out 
for drinks, she awoke to find the appellant crying in her 
bed.  The appellant refused at the time to explain what was 
distressing her, but J.T. learned of the assault many years 
later.  

In her own written statements and oral testimony, the 
appellant has stated that while she originally enjoyed 
serving in the military reserves, she became fearful and 
withdrawn after the assault, and ceased reporting for unit 
drills.  She was discharged several years later upon 
expiration of enlistment period.  

Review of the evidence of record confirms several aspects of 
the appellant's allegations.  As stated by her, her service 
personnel records confirm a period of active duty for 
training in August 1983.  Additionally, service personnel 
records confirm J.T. was a member of the appellant's unit at 
the time of the assault.  An April 1983 career counseling 
report found in the appellant's personnel file indicates the 
appellant at the time "likes the reserves and hopes to stay 
with them."  Consistent with her reports, the appellant 
ceased reporting for drills in late 1983, and her personnel 
file does not reflect any subsequent involvement with the 
military from that time until her discharge from service in 
January 1986.  

Based on this evidence, the Board finds the appellant's 
alleged stressors to be verified by sufficient collaborating 
evidence.  According to the U.S. Court of Appeals for 
Veterans Claims (Court), the appellant need not submit 
evidence of personal participation in stressful events; he or 
she need only submit, or point the VA to, "independent 
evidence of the occurrence of a stressful event, [which] . . 
. implies his personal exposure."  Pentecost v. Principi, 16 
Vet. App. 124, 128-29 (2002).  In the present case, such a 
burden has been met.  In light of the Court's Pentecost 
holding, the Board affords the appellant the benefit of the 
doubt, and finds her alleged sexual assault in August 1983 to 
be confirmed in the record.  

As noted above, the appellant has been diagnosed with PTSD, 
based on her reported in-service stressor event of sexual 
trauma, by competent medical experts.  Therefore, in light of 
38 U.S.C.A. § 5107, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


